Citation Nr: 1100719	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease as 
secondary to hypertension.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1956.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, in which the RO denied the Veteran's claims for service 
connection for hypertension and kidney disease and for 
entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in March 2010.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in February 2008, the 
Veteran submitted additional evidence, which was received by the 
Board at the Veteran's March 2010 hearing.  The Board notes, 
however, that the Veteran waived initial RO consideration of this 
evidence in writing and requested that the Board review the newly 
submitted evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2010).

The Board subsequently remanded the case in June 2010 for further 
notification, evidentiary development, and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with VCAA-compliant notice, provide the 
Veteran with an examination, and then re-adjudicate the claims.  
The RO sent the Veteran a notice letter in June 2010 and 
scheduled the Veteran for a VA examination, which was conducted 
in October 2010.  The Veteran was then provided a supplemental 
statement of the case (SSOC) in October 2010, in which the RO 
again denied the Veteran's claims.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

The issues of entitlement to service connection for 
hearing loss and a bilateral knee disorder have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and 
they are referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension is not related 
to military service or an event of service origin.

2.  The Veteran does not have kidney disease that has been caused 
or made worse by a service-connected disability.

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Kidney disease was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.  

In this respect, through August 2006, December 2006, and June 
2010 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate the claims on 
appeal.  Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or evidence 
needed to substantiate his claims.  

The Board also finds that the August 2006, December 2006, and 
June 2010 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted the RO 
to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2006, December 
2006, and June 2010 notice letters.  In addition, the Veteran was 
provided with notice regarding an award of an effective date or 
rating criteria in the August 2006, December 2006, and June 2010 
notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Here, however, the Board notes that the duty to provide notice 
relating to the Veteran's claims was not fully satisfied prior to 
the initial unfavorable decision by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by re-adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by re-
adjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the June 2010 notice letter 
that fully addressed all notice elements.  Specifically, the June 
2010 notice letter notified the Veteran of his and VA's 
respective duties for obtaining evidence.  The letter also gave 
examples of the types of medical and lay evidence that the 
Veteran could submit or ask VA to obtain in support of his 
claims.  The June 2010 letter further informed the Veteran of 
what evidence was required to substantiate the claims.

Although not all notices were sent before the initial decision in 
this matter, the Board thus finds that the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond.  
The AOJ has also re-adjudicated the claims after proper notice 
was provided by way of an October 2010 SSOC.  The Board further 
notes that although the Court has held in Mayfield, that post-
decisional documents are inappropriate vehicles with which to 
provide notice, the AOJ in this case provided VCAA-compliant 
notice that was followed by re-adjudication of the Veteran's 
claims.  The Board concludes that during the administrative 
appeal process the Veteran was provided the information necessary 
such that further action to provide additional notice would be 
merely duplicative of what has already transpired.

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Review of the Veteran's 
claims file reflects that a response to the RO's request for 
records stated that the Veteran's service treatment records were 
"fire-related."  In other words, they were involved in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and are therefore unavailable.  Records of the 
Veteran's post-service private medical treatment have been 
associated with the claims file and were reviewed by the RO in 
connection with the Veteran's claims.  Additionally, the Veteran 
has submitted written argument in support of his claims, and he 
testified before the undersigned Veterans Law Judge at a hearing 
in March 2010.  The Veteran has not otherwise alleged that there 
are any outstanding medical records probative of any claim that 
need to be obtained; to the contrary, the Veteran submitted a 
statement in November 2010 indicating that there was no 
outstanding medical evidence relevant to his claims.

The Veteran also underwent VA examination in October 2010; report 
of that examination is of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and documents that the 
examiner conducted full physical examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

In this case, the Veteran asserts that he first developed high 
blood pressure in service that led to his current diagnosis of 
hypertension.  The Veteran further claims that this hypertension 
contributed to his kidney disease and that the hypertension and 
kidney problems have rendered him unable to work. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  The chronicity provisions of 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless of 
its date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is competent.  
Service connection may be established on the basis of § 3.303(b) 
if the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical or 
lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 Vet. 
App. 488 (1997).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  Service connection may also be granted where disability 
is proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the Veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining 
whether there is a single service-connected disability rated as 
60 percent, disabilities of a common etiology or a single 
accident are considered as one disability.  § 4.16(a).  In 
addition, TDIU may be awarded on an extra-schedular basis if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered are 
the Veteran's education and employment history and loss of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).  Individual unemployability must be 
determined without regard to any non-service-connected 
disabilities or the Veteran's advancing age.  38 C.F.R. § 
3.341(a); see also 38 C.F.R. § 4.19 (2010) (age may not be a 
factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law does 
not establish a heightened benefit-of-the-doubt standard, only a 
heightened duty of the Board to consider applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

Relevant medical evidence of record consists of the Veteran's 
post-service treatment from private treatment providers, as well 
as a VA examination provided in October 2010.  Post-service 
medical records reflect that the Veteran's private treatment 
providers have acknowledged a longstanding history of 
hypertension and have treated him both for hypertension and for 
kidney disease, which medical evidence of record suggests is 
related to his hypertension.  In that connection, the Board notes 
that a September 2005 private treatment note indicates a 
diagnosis of "questionable chronic renal insufficiency, possibly 
due to ... possible underlying hypertensive nephrosclerosis."  
Similarly, private treatment records confirm both a "history of 
hypertension" as well as a current diagnosis.  However, no 
etiological opinions are offered in the Veteran's private records 
as to the origins of his hypertension or the possibility of a 
relationship between the disorder and service.  The Veteran was 
hospitalized in September 2005 for treatment of acute renal 
failure; since that time he has received ongoing treatment and 
medication for kidney problems.  As noted above, the record thus 
reflects that the Veteran has sought ongoing treatment for his 
hypertension and kidney disease.  

A VA examination concerning the Veteran's claims for service 
connection was conducted in October 2010.  Report of that 
examination reflects that the examiner reviewed the Veteran's 
medical history as well as his complaints.  He noted that the 
Veteran reported having been told at his separation medical 
examination that he had high blood pressure but that he did not 
know how his examiner arrived at that conclusion.  The examiner 
further noted that the Veteran reported having been treated with 
"fluid pills" in the 1960s for what he believes was high blood 
pressure.  The examiner noted that the Veteran has a history of 
diagnosis and treatment for hypertension and that he was on 
several blood pressure medications at the time of examination.  
Physical examination, including multiple blood pressure readings, 
revealed hypertension, and the examiner diagnosed the Veteran 
with uncontrolled hypertension and chronic renal insufficiency.  
The examiner opined, however, that it would be "pure 
speculation" to opine whether the Veteran had essential 
hypertension in service, concluding that "there is no medical 
basis for evaluating the accuracy" of the Veteran's report of 
having had high blood pressure at his separation from active 
duty.  Regardless, however, the examiner stated that even 
assuming the Veteran had in fact been told he had high blood 
pressure at his separation examination, such a finding "is 
generally not considered to mee[t] diagnostic criteria."  The 
examiner noted that there was no indication, including from the 
Veteran himself, that such a finding had been reached by a three-
day blood pressure evaluation, which is required to assign a 
medical diagnosis of hypertension.

The Veteran has also submitted multiple written statements to VA 
in support of his claims and testified before the undersigned 
Veterans Law Judge in May 2010.  To that end, the Veteran has 
stated on multiple occasions, including at his May 2010 hearing, 
that he was told at the time of his separation medical 
examination that he had "high blood pressure."  He contends 
that this finding constituted a diagnosis of hypertension, from 
which he has continued to suffer since service.  He also stated 
that he had nosebleeds during service but never sought treatment 
for them.  The Veteran further contended at his May 2010 hearing 
that the hypertension contributed to the development of his 
kidney disease, for which he has been treated with dialysis, and 
that the two disorders combine to render him unemployable.  

Upon review of the evidence of record, the Board finds that there 
is no competent evidence medically relating any current 
hypertension to military service.  Absent a medical opinion in 
the record of a relationship to military service, the Veteran's 
claim for service connection for hypertension must be denied.  As 
noted above, the Board acknowledges that the Veteran has reported 
that he was told that he had "high blood pressure" at the time 
of his separation from active duty.  The Veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., being told about a condition either 
in service or after service).  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he is not competent to say that any such 
symptoms experienced in service were a result of or worsened by 
any incident in service or were of a chronic nature to which a 
specific current disability is attributable.  Indeed, the 
competent authority has specifically indicated that, even 
assuming the Veteran was told at his separation examination that 
he had "high blood pressure," such a finding would not amount 
to a diagnosis of hypertension to which any current diagnosis 
could be linked.

In that connection, the Board notes that although the October 
2010 VA examiner stated that it would be "pure speculation" to 
opine as to whether the Veteran had hypertension while on active 
duty, he further concluded that any finding of "high blood 
pressure" made at separation and reported by the Veteran does 
not rise to the level of an actual diagnosis of hypertension, 
because it was not likely conducted in the course of a three-day 
blood pressure study, as required for a competent medical 
diagnosis of hypertension.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (holding that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  Given the 
examiner's statements, and the likelihood that further 
description of any treatment during military service will be 
forever unknown, a remand for another examination is not 
necessary and the evidence currently of record is likely the best 
evidence by which to decide the claim.  

The Board acknowledges that the Veteran has alleged that he was 
told at his separation medical examination that he had "high 
blood pressure" and that he has suffered with hypertension from 
that time to the present.  The Board notes that the Veteran is 
qualified, as a lay person, to report that he was told at his 
service separation examination that he had high blood pressure 
and that the condition has continued to the present.  See Savage, 
10 Vet. App. at 495.  However, he is not competent to provide a 
medical opinion as to the onset of any current disability.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report symptoms observable to a layperson, such as 
pain; a diagnosis that is later confirmed by clinical findings; 
or a contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Because the Veteran's reporting of his "high blood 
pressure" has not been confirmed by clinical findings linking 
hypertension to service, the Veteran's own assertions as to the 
diagnosis and etiology of his complained-of disorder have no 
probative value.

The Board concedes that the Veteran currently carries a diagnosis 
of hypertension.  However, the Board finds compelling the fact 
that none of the Veteran's multiple private treatment providers, 
nor his VA examiner, has provided an opinion that any such 
diagnosis is related in any way to military service.  The 
Veteran's October 2010 VA examiner specifically found that he 
could not link the Veteran's current hypertension to service 
without resorting to speculation, noting instead that even 
assuming the Veteran were told he had "high blood pressure" at 
separation, any such finding would not amount to an actual 
diagnosis of hypertension.  Thus, in this case, when weighing the 
evidence of record, the Board finds compelling the lack of 
probative medical evidence etiologically linking a current 
hypertension disability to service.  The Board is persuaded by 
the October 2010 VA examiner's opinion, which is not contradicted 
by any other competent opinion and reflects evaluation of the 
entire record.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the Veteran is simply 
not competent to provide a probative opinion on a medical matter, 
such as an etiological relationship between any current 
disability and military service.  See Bostain, 11 Vet. App. at 
127.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.  The Veteran does not have hypertension that is traceable 
to disease or injury incurred in or aggravated during military 
service.

Turning to the Veteran's claim of secondary service connection, 
as discussed above, the Board finds that entitlement to service 
connection for hypertension is not warranted.  Thus, as a matter 
of law, the Veteran's claim for service connection for kidney 
disease as secondary to hypertension must fail.  Insofar as the 
condition to which the Veteran claims this disability is 
secondary has not been granted service connection, the claim for 
secondary service connection must also fail.  See 38 C.F.R. § 
3.310.  For this reason, the Veteran's claim for secondary 
service connection must be denied as without legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, the Board should deny the claim 
based on a lack of legal merit).

Turning to the Veteran's claim for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU), the Board notes that the Veteran is 
not service-connected for any disabilities.  As the Veteran does 
not have any service-connected disabilities, he is not eligible 
for service connection for a total rating based upon individual 
unemployability due to service-connected disability.  38 C.F.R. § 
4.16(a).  For this reason, the Veteran's claim for a TDIU must be 
denied as without legal merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to a total disability rating based on unemployability 
due to service-connected disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


